DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/08/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-10 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings is acknowledged.


Allowable Subject Matter
7.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter: 
	
Regarding Claim 8:
	None of the prior arts searched or cited discloses or suggest:
wherein the perceptual image conversion converts the two image data to a signal of a luminance O1 and signals respectively of opposite colors 02 and 03, and 
generates the perceptual image by applying a spatial filter to each signal Oj (j=1,2,3) using following equations:

fi=ki ∑ wijEij

Eij = kij exp (-(x2 + y2)/(oij)2)

where x, y designate image coordinates,
kji is a normalized parameter causing the sum of Eju to be 1,
oji is the standard deviation of the Gaussian distribution,
wji is a weight, and
kj is a normalization parameter to cause the sum of the filter fj to be 1.


Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the two perceptual images" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret the limitation as referencing “the wo image data”. Correction is required.

Claim 9 recites the limitation "the two perceptual images" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret the limitation as referencing “the wo image data”. Correction is required.

Claim 10 recites the limitation "the two perceptual images" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret the limitation as referencing “the wo image data”. Correction is required.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for insufficient antecedent based on their respective dependencies.


Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	Claims 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US PAT No. 5,032,903) in view of Robinson (US PAT. No. 5,729,634).

	Referring to Claim 1, Suzuki teaches an information processing apparatus (See Suzuki, Fig. 2, Color Copying Machine 30) comprising:
circuitry (See Suzuki, Fig. 3, Col. 16 lines 60-68, The electrical system hardware is divided into the three types of circuitry systems, the UI system, the SYS system, and the MCB system, as illustrated in FIG. 3.); and
a memory (See Suzuki, Fig.2, Integrated Memory Card, Col. 9, lines 56-62, For the job program, the system permits the reading and writing of a job with a memory card, which can store eight jobs in the maximum. The memory capacity is 32 kilo bytes, and it is possible to perform the programming of the jobs other than those in the film projector mode.), 
wherein the circuitry (See Suzuki, Fig. 3, Electrical Hardware System) is configured to perform 
collation of determining whether the two perceptual images converted by the perceptual image conversion are the same (See Suzuki, Col. 65 lines 65-68 and Col. 66 lines 1-14, The color masking module 302 is one which converts the B, G, and R signals into the signals corresponding to the quantities of the toners for Y, M, and C by performing matrix operations thereof..for the conversion matrices used for the color masking are employed three-by-three matrices which determine Y, M, and C, respectively, from B, G, and R purely by arithmetic operations. Yet, in order to take account not only of B, G, and R, but also of the effect of such components as BG, GR, RB, B2, G.sup.2, and R.sup.2, it is, of course, acceptable to employ various matrices or other matrices. As regards the conversion matrices, this system possesses those for the usual color control and those for generating the intensity signals in the monochromatic mode.), and 
comparison result outputting of outputting the comparison result by the collation (See Suzuki, Col. 71 lines 45-58, The screen generator 309 outputs the signals on the chromatic gradation of the toner for the process color after it converts the said signals into the binary value ON/OFF signals for the toner, and this generator performs the binary value conversion process and the error dispersion process through its comparison of the threshold value matrix and the value of the data expressed in chromatic gradation. The IOT inputs these binary value toner signals and reproduces the picture images in the halftones by turning on and off the laser beam in an oval shape approximately 80 [micron]m/o in vertical diameter and 60 [micron]m/o in horizontal diameter in such a way as to work with the signals in such a manner that they correspond to 16 dots/mm.).

Suzuki fails to explicitly teach 
wherein the circuitry is configured to perform
perceptual image conversion of converting two image data, generated from one color image data, respectively into perceptual images based on human visual characteristics.

However, Robinson teaches 
wherein the circuitry (See Robinson, Fig. 2 System Circuitry) is configured to perform
perceptual image conversion of converting two image data, generated from one color image data, respectively into perceptual images based on human visual characteristics (See Robinson, Fig. 7, Col. 7 lines 14-28, Referring to FIG. 7, halftone "dots" 200 and 202 is shown with a dot comprising one or more picture elements ("pixels") or halftone elements in an "on" (versus "off") state. The two dots are grown in an area 204 with the area 204 including 64 gray levels. In particular, the human eye is directed toward the larger dot 202 rather than the smaller dot 200. Such attraction gives rise to artifacts, similar to contouring.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the circuitry is configured to perform perceptual image conversion of converting two image data, generated from one color image data, respectively into perceptual images based on human visual characteristics. The motivation for doing so would have been to provide a technique for processing halftone images and, more particularly, a document processing system for an image enhancement technique in which a partial pixel is added to or subtracted from a halftone image or dot for the sake of minimizing artifacts (e.g. contouring defects) resulting from the printing of a document with multiple centered dots (See Robinson, Col. 1 lines 7-13). Therefore, it would have been obvious to combine Suzuki and Robinson to obtain the invention as specified in claim 1.

	Referring to Claim 2, the combination of Suzuki in view of Robinson teaches the information processing apparatus according to claim 1 (See Suzuki, Fig. 2, Color Copying Machine 30), 
wherein the collation 
generates a color-difference image of the two perceptual images (See Suzuki, Col. 67 lines 29-37, the system recognizes the specified colors by working out the average values of the 25 picture elements, B, G, and R, respectively, in the neighborhood of the coordinates as specified at the time of pre-scanning, with the digitizer being employed to point the area on the original sheet. With this averaging operation, it is possible to recognize, for example, even the 150-line original sheet with a degree of accuracy within five in chromatic difference), and 	
determines, when a color-difference gradient average of the color-difference image is equal to or greater than a threshold value, that the two image data are not the same (See Suzuki, Col. 67 lines 37-51, For the reading of the data on the density of B, G, and R, the system reads out the specified coordinates, by converting them into the addresses, from the IIT shading correction RAM, and, for the said conversion into the addresses, it is necessary to make readjustments of the portions of data adjusted in registration, in the same way as in the case of the detection of the original sheet size. In the pre-scanning process, the IIT operates in the sample scanning mode. The B, G, and R density data which are read out of the shading correction RAM are corrected by the software and then averaged and thereafter processed further for their END correction, and, after the color masking process is executed thereon, the resultant data are set in the window comparator 3052.).

	Referring to Claim 3, the combination of Suzuki in view of Robinson teaches the information processing apparatus according to claim 2 (See Suzuki, Fig. 2, Color Copying Machine 30), 
wherein the collation determines that the two image data are not the same when a color- difference average of the color-difference image is equal to or greater than another threshold value (See Suzuki, Col. 68 lines 15-27, In the UCR and the generation of black, a color close to gray, for example, has a small difference between the maximum value and the minimum value, as shown in FIG. 36 (e), K is generated while the amounts of Y, M, and C equivalent to their minimum values are removed as they are. However, in case there is a considerable difference between the maximum value and the minimum value, the admixture of black and a decline in the chromatic saturation of the colors with low luminosity and high chromatic saturation are prevented by making the amounts of removed color smaller than the minimum values for Y, M, and C and also by reducing the amount of black generated.).

	Referring to Claim 4, the combination of Suzuki in view of Robinson teaches the information processing apparatus according to claim 1 (See Suzuki, Fig. 2, Color Copying Machine 30), 
wherein the collation determines that the two image data are the same when a color-difference gradient average of the color-difference image is not equal to or greater than a threshold value and a color-difference average of the color-difference image is not equal to or greater than another threshold value (See Suzuki, Col. 68 lines28-49, In FIG. 36 (f), where examples of specific circuit constructions are presented, the system detects the maximum values and the minimum values of Y, M, and C by means of the maximum value/minimum value detecting circuit 3051 and works out the difference between them with the arithmetic operation circuit 3053, and generates K with the conversion table 3054 and the arithmetic operation circuit 3055. The conversion table 3054 makes adjustments of the value of K, and, when the difference between the minimum value and the maximum value is small, the value of the output from the conversion table 3054 turns out to be zero, and consequently the minimum value is output, as it is, as the value of K from the arithmetic operation circuit 3055, but, when the difference between the maximum value and the minimum value is large, the value of the output from the conversion table 3054 will not be zero, and, therefore, the system outputs as the K value the value obtained by subtracting the amount of the said difference from the minimum value with the arithmetic operation circuit 3055.).

	Referring to Claim 5, the combination of Suzuki in view of Robinson teaches the information processing apparatus according to claim 3 (See Suzuki, Fig. 2, Color Copying Machine 30), wherein the comparison result output displays the two image data and the color-difference image on one screen (See Suzuki, Col. 71 lines 45-52 and lines 59-66, The screen generator 309 outputs the signals on the chromatic gradation of the toner for the process color after it converts the said signals into the binary value ON/OFF signals for the toner, and this generator performs the binary value conversion process and the error dispersion process through its comparison of the threshold value matrix and the value of the data expressed in chromatic gradation…in FIG. 36 (n), the screen generator sets the threshold matrix m in correspondence with such a halftone cells, and then the data values expressed in terms of chromatic gradation are compared with the said matrix. Then, in this comparing process, the system generates a signal for turning the laser beam ON in the part where the value of the threshold matrix m is "5" or less, provided, for example, that the data value is "5").

	Referring to Claim 6, the combination of Suzuki in view of Robinson teaches the information processing apparatus according to claim 5 (See Suzuki, Fig. 2, Color Copying Machine 30), 
wherein the collation calculates the color- difference gradient average of the color- difference image and the color-difference average of the color-difference image for each block (See Suzuki, Fig. 36c, Col. 36 lines 29-37, the system recognizes the specified colors by working out the average values of the 25 picture elements, B, G, and R, respectively, in the neighborhood of the coordinates as specified at the time of pre-scanning, with the digitizer being employed to point the area on the original sheet. With this averaging operation, it is possible to recognize the 150-line original sheet with a degree of accuracy within five in chromatic difference.), and 
the comparison result output highlights the block having the color-difference gradient average equal to or greater than the threshold value or the color-difference average equal to or greater than the another threshold value in the color- difference image (See Suzuki, Fig, 57a-57c, Col. 2 lines 25-49, In Fig. 57a the hue detecting circuit 405 includes a maximum-minimum circuit 412, which obtains the maximum value and the minimum value of the Y, M, and C, a multiplexer 413, which selects the developed color, the deducting circuit 414, which calculates the difference between the maximum value and the minimum value, and comparators 416 through 418 compares the difference values thus obtained with the threshold value and sets the output for r, m, c', m', and y' respectively at the logical value "1" in case the said comparators find that the said difference values are larger than the said threshold value and further in Fig 57b, the system determines whether the particular developed color is a necessary color (to be expressed as "1") or an unnecessary color (to be expressed as "0") as judged on the basis of the determining conditions for the necessary color and the unnecessary color as presented in FIG. 57 (c).).

Referring to Claim 7, the combination of Suzuki in view of Robinson teaches the information processing apparatus according to claim 1 (See Suzuki, Fig. 2, Color Copying Machine 30), 
wherein the two image data are halftone images generated by a process of expressing a pseudo intermediate color by reducing a number of gradations of color image data in a state where at least one from among a number of bits of an operating system (See Suzuki, Col. 67 lines 59-68 and Col. 68 lines 1-14, In case the Y, M, and C colors are in equivalent amounts, they will together form a gray color. Therefore, the UCR and black-generating module perform the processes for generating an adequate amount of K, in such a way that turbidity will not occur in the color, and also reducing the equivalent amounts of Y, M, and C in proportion to the amount of K so generated (the removal of the undercolors). In specific terms, the system detects the maximum values and the minimum values of Y, M, and C, and, in proportion to the differences between them, the system generates K in an amount equal to or less than the minimum value with reference to the conversion tables and performs the removal of the undercolors to certain degrees with respect to Y, M, and C in proportion to the amount of K so generated.) and a printer driver differs in the two image data (See Suzuki, Fig. 58 Col. 47 lines 55-68

	Referring to Claim 9, the structural elements of apparatus claim 1 perform all of the steps of method claim 9.  Thus, claim 9 is rejected for the same reasons discussed in the rejection of claim 1.	

Referring to Claim 10, arguments analogous to claim 1 are applicable.  The non-transitory computer-readable stroage medium is explicitly/inherently taught as evidenced by (See Suzuki, Fig. 51, VCPU Board 781-786, Col. 88 lines 55-66, The VCPU board (VCPU PWBA) 781 is connected after the analog board (ANALOG PWBA) 782 as viewed on the basis of the flow of image data, and, in addition to the VCPU 784, the individual circuits of the ITG (IIT timing generator) 785 and the SHC (shading correcting circuit) 786 are installed thereon. The VCPU 784 performs the setting and control of the various types of tables in the IPS, and also performs the control of this ITG 785 and the SHC 786 and the control of the analog board 782.) and various memories stored therein.


Cited Art
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Silverbrook et al. (US 5,805,178) discloses a method of halftoning images to be printed using bi-level print mechanisms where two differing concentrations of ink or drop size of one or more color component is to be used, and where one of four combinations of ink drop for the color component may be present at each pixel location, the four combinations being; no ink drop, a drop of the ink color component with lesser ink concentration or drop size, a drop of the ink color component with greater ink concentration or drop size, and a drop of both the ink color component with lesser ink concentration or drop size and the ink color component with greater ink concentration or drop size, wherein the pixel intensity is divided into three regions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677